Citation Nr: 0844705	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service connected pension benefits in the calculated amount 
of $14,390. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from July 1998 to January 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of  
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the Committee denied the 
veteran's request for a waiver of recovery of an overpayment 
of non-service connected pension benefits in the calculated 
amount of $14,390.00.

As set forth in more detail below, a remand of this matter is  
required.  The appeal is REMANDED to the RO via the Appeals  
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively reduced the 
veteran's non-service connected pension for the period from 
February 1, 2003, to January 31, 2004, based on information 
which was included in a VA loan application indicating that 
the veteran's income was greater than he reported when 
applying for pension.  The RO has calculated the amount of 
this overpayment to be $14,390.

In the December 2004 decision on appeal, the Committee denied 
the veteran's request for a waiver of recovery of this debt, 
finding that the veteran misrepresented family income and 
that such precluded the granting of a waiver.

A document generated by the RO indicates that the veteran has 
disputed the validity of the underlying debt.  The issue of 
the validity of the debt has not yet been addressed.  The 
United States Court of Appeals for Veterans Claims has held 
that appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the debt 
as part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

The veteran has submitted several documents and statements in 
support of his claim subsequent to issuance of the August 
2005 statement of the case.  None of this evidence has been 
reviewed in connection with this claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Under the circumstances, the case must be returned to the 
RO/AMC for preliminary review and preparation of a 
supplemental statement of the case that considers the new 
evidence if the benefit sought is not granted on the record.

Accordingly, this case is REMANDED to the RO/AMC for the 
following:

1.  Adjudicate the veteran's challenge of 
the validity of the debt at issue.  If it 
is determined that the debt was properly 
created, notify the veteran of his right 
to appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and the veteran should be afforded the 
appropriate amount of time to perfect his 
appeal to the Board by filing a 
substantive appeal.

2.  Thereafter, the RO/AMC should review 
the claims file, to include all evidence 
received since the August 2005 statement 
of the case.  If it is determined that 
the debt was properly created, the 
Committee should solicit an updated 
Financial Status Report from the veteran.  
The Committee should then review the 
waiver claim and determine whether such a 
waiver is warranted under applicable laws 
and regulations.  If the decision of the 
Committee remains adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case which includes a 
discussion of all evidence received since 
the statement of the case and be afforded 
an appropriate opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

